Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3,6-11,13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 7 and 8 of claim 1 is the phrase “identifying the position of the cutter…to identify a first edge”.
On lines 11 and 12 of claim 1 is the phrase “determining the border position based on the identified first edge”.
It is not understood what the phrase on lines 11 and 12 is adding.   The first edge (which is a border), has already had its position determined on lines 7 and 8.  Are lines 11 and 12 redundant, or are they inferring some structure or step that is not readily apparent?
	In claim 2 is the phrase “determining an alignment point based on the border position”.  Since this exact language was not used in the disclosure, it is difficult to interpret what it means.  Paragraph 0014 seems to discuss it most with “More specifically, if the print medium was aligned or centered to enter the print zone, then, as an alignment or centering point may be known, with one border position the processor 35 may calculate the width of the print medium 5”.   This seems to indicate that the alignment point IS the border position, thus running into the same problem as above.  At the least, there is no support for the alignment point being anything other than a border.   So, the first edge IS the border position, which IS the alignment point, so what is really being added here in claim 2?
	Claim 10 has the same problem as claim 2, with “identify border positions” and “determining an alignment point” possibly being redundant.
	Claim 8 recites that the border position includes length, width and position.  It is not clear what structure is being added by mentioning “length” here.  In parent claim 1, a process is claimed to determine the position of the lateral edges, which help identify the width and lateral position.  No process or mechanism is claimed for determining length.  The specification mentions in paragraph 0017 that a feeder provides a predetermined length of material.  Is claim 8 then inferring a measuring mechanism of a feeder?  Examiner notes that no feeder is claimed in parent claim 1.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Crystal et al.(2011/0048266) in view of Obear et al.(4,091,698).
Crystal shows a method of identifying a border position of a print medium, having most of the recited limitations as follows;
advancing the print medium in a feeding direction to reach a cutting position (direction X, figure 1); 
advancing a cutter (2560) in a cutting direction, perpendicular to the feeding direction to cut the print medium (slides on rails of 2550); 
Crystal also identifies the 1st and 2nd edges (and thus the 1st and 2nd borders, same thing) by employing sensors (102a, 102b, see paragraph 0217), but Crystal does not measure friction as in Applicant’s claim.
Here is a discussion on the use of the word “friction” by Applicant in claim 1.  The word friction is usually employed when two parallel surfaces are running past each other, but in this case, Applicant is using it to indicate one object running into, or departing from, the thickness of another object.  It would be more accurately termed as “identifying a change in resistance”, as opposed to “friction”.  Nonetheless, one of ordinary skill would understand what Applicant meant, namely that the resistance to forward motion was sensed.
Examiner takes Official Notice that it is well known for cutting tools to identify the border of the work based on cutting tool load (current load, torque or strain etc.), and to use that knowledge to change the operating parameters of the tool (tool advancement rate, too rotating speed, etc.).  An example of this is Obear, who determines a 1st border of the work (last line of abstract, This circuit operates by establishing a reference level indicating the position of the blade at the start of a cut) and determines a second border of the work (middle of abstract “The control system also includes a circuit for  detecting when the load on the blade has dropped below a preset level indicating that the blade has completed the cut”) and is also aware of the location of the blade relative to the workpiece at all times (lines 30-39, column 4).  Additional examples can be provided if challenged, as this is well established in the cutting arts.  Applicant has not challenged this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.   
Crystal’s cutter-advancing motor is already sensing its load (torque level, lines 11-15, paragraph 0188).   It would have been obvious to one of ordinary skill to have modified Crystal to use his already-existing motor load sensor to detect the 1st edge and 2nd edge of the work via the position of the cutter, as taught by Obear, in order to better manage the forces applied to the cutting module by Crystal’s motor (5020), as taught by Obear.   With the 1st and 2nd edges identified, the borders are also determined (see rejection under 35 USC 112b).
In regard to claim 2, Crystal identifies the 1st and 2nd edges, and thus also the 1st and 2nd borders, and thus also the alignment point (see rejection under 35 USC 112b).
With respect to claim 3, Both Crystal and Obear measure the torque/load on the motor, which change is due to contacting the work and being slowed down.  Accordingly, a change in rotational speed of the motor is identified.  
As for claims 8 and 9, Obear teaches sensing both the first border and the second border of the work, as discussed above, and knows the distance in between (knows the blade positions at each), and thus knows the material width.  The “predetermined alignment position” would be the workpiece support surface.  Note lines 60-62 of column 1, “a cutting blade control system which will automatically reposition the blade close to the work piece at the completion of a cut”.  This can only be done if the machine is aware of the width of the workpiece (that being the distance from the workpiece support to the location of first blade contact).  It is nor clear what to make of the ”length” recitation (see the rejection under 112b above), but Crystal uses a sheet feeder to control longitudinal sheet feeding in the same way as Applicant.

Claims 6,7,10,11,13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Crystal et al.(2011/0048266) in view of Obear et al.(4,091,698), as set forth above, and further in view of Buss (3,992,614) and Seniff et al.(2002/0108477).
Crystal employs a stepper motor (5020) to advance the cutter module past the workpiece.  Examiner takes Official Notice that it is common for stepper motors to have encoders, and optical encoders in particular, for the purpose of verifying their rotational positions.  From within the cutting fields, one example of Buss, who tracks the location of his cutting tool using a stepper motor (1204) and encoder (1206).  A second example is Seniff, who uses an optical encoder (line 7, paragraph 0023).   Additional examples can be provided if challenged, as this is common.  Applicant has not challenged this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.    It would have been obvious to one of ordinary skill to have modified Crystal to add an encoder, or an optical encoder coupled to the motor 5020, as taught by Buss, Seniff and others, in order to more accurately verify the position of the tool.
In regard to claims 7 and 11, at least Buss’s encoder (1206) measures motor (1204) positions.
In regard to claim 10, Crystal identifies the 1st and 2nd edges, and thus also the 1st and 2nd borders, and thus also the alignment point (see rejection under 35 USC 112b).  In regard to the recitation “relative to a print zone”, Crystal is a printer that is aware of what zones are being printed on.  If he knows the position of the alignment point, and knows the position of the print zone, then he also knows one relative to the other.
	With respect to claim 13, Buss teaches the encoder to be rotary (calls it a “shaft encoder”, and the shaft rotates).
	As for claim 14, Seniff teaches the encoder to be optical.

Applicant's arguments have been fully considered but they are not all persuasive.
Applicant’s arguments with regard to the rejection under 35 USC 102 were persuasive, and that rejection has been dropped.
In regard to the rejection under 35 USC 112, Applicant has not removed the indefinite language, and has provided no argument as to why it is definite.  Accordingly, the rejection stands, in addition to several new 112s caused by added claim language.
In regard to the 103 rejection, Applicant argues that Obear does not determine the border position based on the edges and the position of the cutters.  As discussed in the rejection above, Applicant’s device is more accurately portrayed as sensing resistance than sensing friction.  Obear teaches this sensing of resistance at the borders of a workpiece, and thus teaches “identifying a first change in friction” within the scope of how Applicant is using the phrase.  Obear also tracks the location of the cutter, as discussed above, and remembers where the cutter found the boundary.  Note again lines 60-62 of column 1, “a cutting blade control system which will automatically reposition the blade close to the work piece at the completion of a cut”.  
In regard to claims 2 and 10, Applicant’s arguments about an alignment point do not help distinguish, since within the scope of the claims, the edge, border and alignment point are all the same thing.
If Applicant would like to float any ideas for claim amendments, they are welcome to call the Examiner any time.  Perhaps more could be done to give the border and alignment point more connection with following structure or steps.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724